                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        VICTOR CADENA,
                                  11                                                    Case No. 19-cv-02856-RS (PR)
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                                                                        ORDER REOPENING ACTION;
                                  13
                                        J. PRESTON,                                     ORDER OF DISMISSAL
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17                                        INTRODUCTION
                                  18          Plaintiff fails to state any claim for relief in his amended 42 U.S.C. § 1983
                                  19   complaint. Accordingly, this federal civil rights action is DISMISSED.
                                  20          This suit was dismissed because plaintiff failed to file an amended complaint by the
                                  21   deadline. He since has filed an amended complaint. Accordingly, the judgment and the
                                  22   order of dismissal are VACATED. (Dkt. Nos. 5 and 6.) The Clerk shall reopen this action
                                  23   and modify the docket to reflect this fact. The Court now will review the amended
                                  24   complaint.
                                  25                                          DISCUSSION
                                  26   A.     Standard of Review
                                  27          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                  28   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   1   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   2   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   3   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   4   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   5   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                   6   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754-55
                                   7   (9th Cir. 1994). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two
                                   8   essential elements: (1) that a right secured by the Constitution or laws of the United States
                                   9   was violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.     Legal Claims
                                  12          1.     Original Complaint
Northern District of California
 United States District Court




                                  13          The original complaint was dismissed (with leave to amend) because it raised
                                  14   conclusory contentions. Plaintiff alleged without elaboration that in 2018 J. Preston, a
                                  15   prison guard at Pelican Bay State Prison, refused to place him on suicide watch and made
                                  16   insulting comments. This was insufficient. First, while prison guards certainly must “take
                                  17   reasonable measures to guarantee the safety of the inmates,” Hudson v. Palmer, 468 U.S.
                                  18   517, 526-527 (1984), there is no constitutional right for an inmate to be placed on suicide
                                  19   watch. Second, plaintiff failed to articulate any reason Preston should have been
                                  20   concerned about plaintiff’s personal safety. Merely saying without any factual
                                  21   enhancement that he should have been placed on suicide watch is insufficient.
                                  22          Plaintiff was directed to provide specific reasons Preston should have been alerted
                                  23   to plaintiff’s condition, and the dates, times, and places on which plaintiff exhibited any
                                  24   alarming symptoms. He was told that federal pleading standards “demand[] more than an
                                  25   unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. He
                                  26   was also directed to pay attention to the following. A person deprives another “of a
                                  27   constitutional right, within the meaning of section 1983, if he does an affirmative act,
                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 19-cv-02856-RS
                                                                                     2
                                   1   participates in another’s affirmative acts, or omits to perform an act which he is legally
                                   2   required to do that causes the deprivation of which [the plaintiff complains].” Leer v.
                                   3   Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (quoting Johnson v. Duffy, 588 F.2d 740, 743
                                   4   (9th Cir. 1978)). The inquiry into causation must be individualized and focus on the duties
                                   5   and responsibilities of each individual defendant whose acts or omissions are alleged to
                                   6   have caused a constitutional deprivation. Id.
                                   7          Plaintiff’s allegations regarding Preston’s comments failed to state a claim for relief
                                   8   and were dismissed with prejudice. Neither disrespectful, insulting, and vulgar language,
                                   9   nor verbal harassment, are actionable under section 1983. See Freeman v. Arpaio, 125
                                  10   F.3d 732, 738 (9th Cir. 1997).
                                  11          2.     First Amended Complaint
                                  12          Plaintiff alleges without elaboration that in September 2018 he told Preston he “was
Northern District of California
 United States District Court




                                  13   having suicidal thoughts.” (Am. Compl., Dkt. No. 7 at 3.) There is no factual
                                  14   enhancement beyond this statement. According to plaintiff, Preston had to follow state
                                  15   protocols and alert mental health professionals for an evaluation. (Id.) Her actions, he
                                  16   contends, prevented him from receiving treatment. (Id.) The Court construes this as an
                                  17   Eighth Amendment claim.
                                  18          A prison official is deliberately indifferent, and thereby violates the Eighth
                                  19   Amendment, if he knows that a prisoner faces a substantial risk of serious harm and
                                  20   disregards that risk by failing to take reasonable steps to abate it. Farmer v. Brennan, 511
                                  21   U.S. 825, 837 (1994). The prison official must not only “be aware of facts from which the
                                  22   inference could be drawn that a substantial risk of serious harm exists,” but “must also
                                  23   draw the inference.” Id. Consequently, in order for deliberate indifference to be
                                  24   established, there must exist both a purposeful act or failure to act on the part of the
                                  25   defendant and harm resulting therefrom. See McGuckin v. Smith, 974 F.2d 1050, 1060
                                  26   (9th Cir. 1992).
                                  27

                                  28                                                                             ORDER OF DISMISSAL
                                                                                                              CASE NO. 19-cv-02856-RS
                                                                                       3
                                   1          Plaintiff’s allegations do not meet these standards. First, plaintiff has not shown
                                   2   that any harm resulted from Preston’s actions. Second, he has not shown that his plain
                                   3   statement made her “aware of facts from which the inference could be drawn that a
                                   4   substantial risk of serious harm exists,” or that she did indeed “draw the inference.” Third,
                                   5   a failure to follow state protocols does not show that his federal constitutional rights were
                                   6   violated. In order to seek redress under § 1983, a plaintiff must assert the violation of a
                                   7   federal right, not merely the violation of federal law, see Golden State Transit Corp. v. Los
                                   8   Angeles, 493 U.S. 103, 106 (1989), nor simply the deprivation of statutorily provided
                                   9   benefits or interests, see Gonzaga University v. Doe, 536 U.S. 273, 283 (2002).
                                  10   Furthermore, Preston did not prevent plaintiff from seeking mental health treatment. He
                                  11   was free to file a grievance or to ask for medical help on his own. This suit will be
                                  12   dismissed.
Northern District of California
 United States District Court




                                  13                                         CONCLUSION
                                  14          This federal civil rights suit is DISMISSED. The Clerk shall enter judgment in
                                  15   favor of defendant, and close the file.
                                  16          IT IS SO ORDERED.
                                  17   Dated: October ___,
                                                      10 2019
                                                                                         _________________________
                                  18
                                                                                            RICHARD SEEBORG
                                  19                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                            ORDER OF DISMISSAL
                                                                                                             CASE NO. 19-cv-02856-RS
                                                                                     4
